DETAILED ACTION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koseki et al. (US 9884248) describes the position and the posture of an HMD, the position and posture of a game controller in the real space are detected and tracked. An image of a virtual space is displayed on the HMD. A controller object is disposed and displayed at a position within the virtual space that corresponds to the position of the game controller in the real space viewed from the HMD.
Poulos et al. (US 10126553) describes to modify the holographic virtual object based on determining the proximity of the baton in the real space to a holographic object or a physical object.
Olson et al. (US 2016/0199730) describes the user can place a beaconing device on a bed and assign that particular location as a cliff in the play environment.
Short et al. (US 2018/0218538) describes the rendering engine morphs a virtual object in real-time so as to create the illusion of the virtual object being located at a particular location of the ambient environment at a distance from the camera or the user’s eyes.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, none of the cited prior references of record, teach or suggest either individually or in combination, to prompt a user to place a device at a desired position in a physical space corresponding to a desired position in a corresponding virtual space at which the user desires to spawn a virtual asset, and spawning the virtual asset in the virtual space at the translated position, such that the virtual asset spawned in the virtual space is present in a translated location in the virtual space that corresponds to a physical location in the physical space in which the device was previously placed by the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612